Citation Nr: 1453390	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-07 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome ("IBS").



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active duty from September 1981 to May 1985.

This appeal to the Board of Veterans' Appeals (Board) is from July 2009 rating decision of the RO.

Based on the medical evidence of record, the Board has recharacterized the issue of service connection to include any gastrointestinal disability, to include IBS, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes VA previously denied service connection for "other stomach condition" and included a discussion of gastroesophageal reflux disease in a January 1998 rating decision.  

In addition, VA also denied service connection for the residuals of cholecystectomy to include gastrointestinal problems secondary to pancreatitis in a December 2007 rating decision.  

In November 2010, after the issuance of the July 2009 rating decision, the VA received additional service treatment records from the National Archives and Records Administration.  

These records constitute a more complete version of service treatment records that were not before the RO at the time of the January 1998, December 2007 or July 2009 decisions.  

Pursuant to 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  

As such, the recharacterized issue of service connection for a gastrointestinal disorder will be addressed on a de novo basis.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran attended a VA examination in January 2012 to determine the likely etiology of the claimed IBS.  Upon examination, the examiner concluded that the IBS was not related to service.  In making this determination, the examiner reasoned, in part, there was no record of bowel complaints, changes or treatments in the Veteran's service treatment records.

Upon further review of the service treatment records, the Board finds that in February 1981, there was a complaint of nausea, vomiting and diarrhea with lightheadedness and a diagnosis of possible viral gastroenteritis.  

In September 1982, the Veteran was diagnosed with having severe gastroenteritis.  In January 1984, the Veteran complained of having bowel discoloration.  In April 1985 he was diagnosed with gastritis.

Accordingly, the Board finds the January 2012 VA examination to be inadequate as it appears to have relied on an inaccurate factual record.  Clarification is needed as to whether the aforementioned evidence from the Veteran's service treatment records would change the examiner's opinion.  

In addition, given the recharacterization of the issue as discussed, an opinion should be provided as to whether the Veteran has any current gastrointestinal disability due his period of active service.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take all indicated action in order to contact the Veteran and have him identify any outstanding private or VA records referable to treatment rendered for the claimed gastrointestinal disorder so that copies can be associated with the record for the purpose of review.  Follow proper notification procedures if the records are unobtainable.

2.  After the requested development has been completed, the AOJ should take appropriate steps to have the Veteran's records referred to the VA examiner who conducted the VA examination in January 2012 or, if unavailable, to another suitably qualified VA examiner for the purpose of obtaining a clarifying opinion as to the nature and likely etiology of the claimed gastrointestinal disorder.  

The examiner should review the entire record including that contained in the Virtual VA file.  The examination report should indicate that these files had been reviewed.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current gastrointestinal disorder had its clinical onset during the Veteran's period of active duty or otherwise was due to an event or incident of that service.  In providing the opinion, the examiner should consider the evidence from the service treatment records showing that the was treated in February 1981 for complaints of nausea, vomiting and diarrhea with lightheadedness and a diagnosis of possible viral gastroenteritis, in a September 1982 for diagnosis of severe gastroenteritis, in January 1984 for complaints of bowel discoloration and in an April 1985 for a diagnosis of gastritis.

A full rationale should be provided for the opinion provided.  If a response cannot be entered without additional examination, such examination should be conducted.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

3.  After completing all indicated development, the AOJ should adjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

